DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 & 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites "said axially rearward part extends up to 20%, 30%, 40%, 50%, 60%, 70%, 80% or 90% of the length of the skirt between an axially rearwardmost region of the head and the axially rearward end of the skirt". This is held as indefinite because it is a combination of narrow and broad numerical ranges thus making it unclear if the narrower limitations are merely preferential or if they are expressly required (which thus renders the broad limitations indefinite). See MPEP §2173.05(c), subsection I.

Claim 13 recites broad and narrow numerical ranges within the same claim and is held as indefinite as similarly described for claim 13 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,212,091 (McEnery). A copy of McEnery was included with the IDS filed 2/24/2021 and therefore a copy is not presented by the Office with this action.

Independent claim 1: McEnery discloses a drill bit (figs 2-5) comprising:

    PNG
    media_image1.png
    451
    310
    media_image1.png
    Greyscale
a head ("cutting face 22") having cutting elements arranged to abrade rock by rotation of the drill bit about its longitudinal axis ("carbide buttons 20" - fig 2 - or "carbide blades 26" - fig 3);
a skirt extending axially rearward from the head (Not individually numbered but clearly shown in the figures. Identified in the annotated version of fig 2 here); and
a plurality of ribs projecting radially outward and extending axially along the skirt ("lands 36") to define axially extending channels ("helical flutes 32"), the rib and channels each having a length extending axially in a lengthwise direction between the head and (as shown in the annotated version of fig 2 above), wherein in the lengthwise direction at least a part of the ribs and channels are bent or curved such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis (clearly shown in fig 2. "Helical flutes 32" - page 5:17-24).

Claim 2: The drill bit as claimed in claim 1, wherein the lengthwise part of the ribs and channels that are oblique to the longitudinal axis are positioned at an axially rearward part of the skirt (figs 2 & 3; shown in the annotated version of fig 2 above).

Claim 3: The drill bit as claimed in claim 2, wherein an axially forward part of the ribs and channels is aligned generally parallel to the longitudinal axis (portion of the flutes that have "holes 28" extending through as clearly shown in figs 2 & 3).

Claim 5: The drill bit as claimed in claim 1, wherein the lengthwise part of the ribs and channels extend at least partly helical around the axis ("helical flutes 32").

Claim 6: The drill bit as claimed in claim 1, wherein each rib includes a leading face and a trailing face (not individually numbered but clearly shown in fig 5 with "corners 38" defining the transition between the base flute 32 and the ribs) separated by a radially outward facing land face ("lands 36" -fig 5), the leading and trailing faces at least partial defining the channels (fig 5).

Claim 7: The drill bit as claimed in claim 6, wherein in the lengthwise direction both the leading and trailing faces of the ribs are bent or curved in the same circumferential direction around the axis so as to be aligned oblique to the axis (figs 2 & 3; the ribs 36 and the walls that form it follow the bend of the flutes 32).

Claim 8: The drill bit as claimed in claim 6, wherein in the lengthwise direction, at least a part of a leading edge and a trailing edge of the ribs at a junction between the land face (shown in fig 5 but not individually numbered) and the respective leading face and trailing face is bent or curved so as to be aligned oblique to the axis (figs 2 & 3; the ribs 36 and the walls that form it follow the bend of the flutes 32).

Claim 9: The drill bit as claimed in claim 8, wherein the part of the leading edge and the trailing edge that are oblique to the axis are positioned at an axially rearward part of the skirt (figs 4 & 5; "Figure 5 is a view in the direction of arrow A from Figure 4" - page 3:31-32).

Claim 10: The drill bit as claimed in claim 6, wherein at a cross sectional plane perpendicular to the longitudinal axis (fig 5), the leading face is aligned generally normal to the rotational direction of the bit about the axis (fig 5 has the axis of rotation directly through the middle of 40 "into the page" so-to-speak, with both the leading and trailing faces being "generally normal" to the axis in the same manner as element 30 in figure 4 of the present case).

Claim 11: The drill bit as claimed in claim 10, wherein in the cross sectional plane perpendicular to the axis (fig 5), the trailing face is aligned transverse to the rotational direction of the bit (Rotation in either direction in fig 5 will place the respective trailing face transverse to this rotation, as the trailing faces extend radially) and/or oblique to the leading face (at least a portion of the trailing face will be oblique to at least a portion of the leading face due to the curvature of flutes 32 & "large radii 38").

Claim 12: The drill bit as claimed in claim 1 wherein an angle by which the ribs are bent or curved such that their length deviates in a circumferential direction is in the range of 1 to 20° relative to the axis ("The angle of the helix defined by flutes 32 is between 20° and 30°" - abstract. The single point of 20° is sufficient to anticipate the claimed range - MPEP §2131.03, subsection I).

Claim 14: The drill bit as claimed in claim 1, further comprising an internal bore (40, fig 4) and passageways extending axially from a forward end of the bore arranged to emerge as openings at a forward cutting face of the head ("flushing passages 28 and 42" - fig 4), at least some of the channels extending axially along the head in communication with the openings (28 opens directly into an axially extending portion of the channel and all the channels are in fluid communication with the other flushing passages in operation).

Claim 15: The drill bit as claimed in claim 1, wherein the cutting elements include cutting buttons embedded into the head ("buttons 20").


Claims 1, 6, & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2,570,160 (Hayes). A copy of Hayes is included with this action. Overlapping 102 rejections are presented because multiple references anticipate the broadly worded independent claim but anticipate a different set of dependent claims.

Independent claim 1: Hayes discloses a drill bit (figs 1a-1c) comprising:
a head ("leading face 36") having cutting elements arranged to abrade rock by rotation of the drill bit about its longitudinal axis ("cutting members 44" first full ¶ of page 12);
a skirt extending axially rearward from the head ("wall 28" - fig 1C); and
a plurality of ribs projecting radially outward and extending axially along the skirt ("blades 46 & 48"- figs 1C & 11C) to define axially extending channels (not individually numbered but inherently created between the above cited structure as clearly shown in fig 1c), the rib and channels each having a length extending axially in a lengthwise direction between the head and an axially rearward end of the skirt (the above cited structure extends from "leading face 36" towards the rear of the bit: fig 1C), wherein in the lengthwise direction at least a part of the ribs and channels are bent or curved such that a lengthwise part of the ribs or channels is oblique to the longitudinal axis (Shown by both angles α & β, as well as element 86: fig 1C. "[B]lades 46, 48 may be canted rearwardly at an angle of about 5 to 10 to the vertical" - page 12, line 35).

Claim 6: The drill bit as claimed in claim 1, wherein each rib includes a leading face and a trailing face (55 & 57 for 46 in fig 1C; 67, 86, & 84 for element 80 in fig 1C) separated by a radially outward facing land face (clearly shown but not individually numbered), the leading and trailing faces at least partial defining the channels (fig 1C).

Claim 12: The drill bit as claimed in claim 1 wherein an angle by which the ribs are bent or curved such that their length deviates in a circumferential direction is in the range of 1 to 20° relative to the axis ("blades 46, 48 may be canted rearwardly at an angle of about 5 to 10 to the vertical" - page 12, line 35). Shown as angle α in fig 1C.

Claim 13: The drill bit as claimed in claim 12 wherein the range is 3 to 10°, 3 to 8° or 4 to 6° ("blades 46, 48 may be canted rearwardly at an angle of about 5 to 10 to the vertical" - page 12, line 35. Five degrees is sufficient to anticipate the narrowest range of the claim).

Claim 14: The drill bit as claimed in claim 1, further comprising an internal bore (90, fig 1b) and passageways extending axially from a forward end of the bore arranged to emerge as openings at a forward cutting face of the head (98, fig 1b), at least some of the channels extending axially along the head in communication with the openings (shown by the flowlines in fig 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2,212,091 (McEnery).
Claim 4: McEnery discloses all the limitations of the parent claim and clearly conveys in the figures that the "axially rearward part" (shown in the annotated version of fig 2 above) is a substantial amount of the total length. However, a specific percentage of the length is not taught.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to make this length at least 20% of the overall length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	The breadth of the claimed range in claim 4 is extremely large thus showing a lack of criticality to the range. Further, while drawings are not necessarily to scale, the clearly convey a substantially amount of the length is occupied by the helical flutes, thus suggesting to the reader a relatively large percentage that reasonably encompasses the claimed range of "at least 20%".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676